DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 12/13/2021 is/are being considered by the examiner.
Claims 1, 4-15, 18, 21-24 are pending:
Claims 2-3, 16-17, 19-20 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control” as first introduced in Claim 1, 21, 24
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“control”
Para45, “part of a full authority digital engine control (FADEC)”
Or equivalents
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner Discussion - 35 USC § 101

The office came to the conclusion that the instant claims are eligible under 35 USC 101, as informed by and bounded by the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance.
The independent claims are a machine (Step 1 - Yes) that has a control that recites an abstract idea regarding the programmed features of the control (Abstract Ideas of Mental Processes – human mind observation/evaluation; Step 2A Prong 1 - Yes). The concern was with regard to Step 2A Prong 2 with the question if the abstract idea recites additional elements to integrate the abstract idea into a practical application of the gas turbine engine of claims 1/21/24. The office has concluded that the fact that the flag being set in claims 1/21/24 is a “maintenance flag”, as opposed to merely a “flag”, is sufficient integration into the structure of the gas turbine engine of claims 1/21/24 as the term “maintenance” imposes a meaningful limit on the abstract idea.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “said control is programmed to identify a condition of the cooling air system when the sensed pressure differs from the expected pressure by more than a predetermined amount, said condition being indicative of a failure in said heat exchanger, said first fluid connection, or said second fluid connection, and said control setting a maintenance flag such that when cooling air is not properly passing to the at least one of the compressor section and the turbine section the maintenance flag is set” in combination with the remaining limitations of the claim.
Claim 21
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “said control is programmed to identify a condition of the cooling air system when the sensed pressure differs from the expected pressure by more than a predetermined amount; and said control is programmed such that condition being indicative of a failure in said heat exchanger, said first fluid connection, or said second fluid connection, and said control setting a maintenance flag such that when cooling air is not properly passing to the at least one of the compressor section and the turbine section the maintenance flag is set” in combination with the remaining limitations of the claim.
Claim 24
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular “and said control is programmed to identify a condition of the cooling air system when the sensed pressure differs from the expected pressure by more than a predetermined amount, said condition being indicative of a failure in said heat exchanger, said first fluid connection, or said second fluid connection, and said control setting a maintenance flag such that when cooling air is not properly passing to the at least one of the compressor section and the turbine section the maintenance flag is set” in combination with the remaining limitations of the claim.
Claims 4-15, 18, 22-23 are allowable based on dependence on their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799